Me. Justice Yantis delivered the opinion of the court: This claim was filed February 24, 1933, asking a refund of $55.53 alleged due claimant for auto supplies in the total sum of $55.53. The records show that the merchandise in question was furnished by the Lincoln Tire Company to the Bureau of Machinery of the State of Illinois, and that, that company has been succeeded by Goodyear Service, Incorporated; the merchandise (auto tires) were supplied to Mr. Cleaveland and the only reason apparently for the delay in payment is, that the appropriation lapsed before the presentation of the bill. “Where the facts are undisputed that the State has received supplies legally ordered and that a bill therefor was not presented for payment until after the lapsing of the appropriation out of which such bill could have been paid, an award for the amount due will be made, unless it appears there has been an unreasonable and unexplained delay upon the part of the claimant.” Shell Petroleum Corp. vs. State, 7 C. C. R. 224. Grant Tire Company vs. State, 7 C. C. R. 183. An award is made for Fifty-five añd 53/100 Dollars.